Case 5:20-cv-00211-SLP Document 49-1 Filed 07/02/21 Page 1of3

MUTUAL RELEASE OF ALL CLAIMS AND DEMANDS
WITHDRAWAL FROM MEMBERSHIP

WHEREAS, SHANE MARTIN BARNETT, an adult person, has made claims for
$550,000.00, based upon a Membership Interest and Capital Account in Troo Clean
Environmental, LLC, an Ohio Limited Liability Company, and upon claims against Owen David,
Orin David, Roy Malone, and Tyler David, as Individuals and Members of Troo Clean
Environmental, LLC.

AND WHEREAS, said Troo Clean Environmental, LLC, and Owen David, Orin David,
Roy Malone, and Tyler David, Individuals and Members of Troo Clean Environmental, LLC
wish to settle such claims of Shane Martin Barnett and to agree to the Withdrawal of Shane
Martin Barnett as a Member of Troo Clean Environmental, LLC.

THEREFORE, the said Shane Martin Barnett, in consideration of the payment of the sum
of $550,000.00, does hereby compromise, release and settle all claims and actions, as stated, or
which may have or could arise from said claims made by Shane Martin Barnett and his heirs,
executors and assigns, against said Troo Clean Environmental, LLC, an Ohio Limited Liability
Company, and against Owen David, Orin David, Roy Malone, and Tyler David, Individuals and
Members of Troo Clean Environmental, LLC, its and their successors, assigns, heirs, and
executors from said claims and demands,

In further consideration of said payment of $550,000.00, and pursuant to Article 7 of the
Membership Agreement of Troo Clean Environmental, LLC, said Shane Martin Barnett does
hereby withdraw from said Company and transfers and assi gns his said Membership Interest in
said Company to the Company, in complete redemption of his Membership Interest in the
Company. From and after the date hereof, Shane Martine Barnett hereby acknowledges that he
no longer owns any Membership Interest or equity interest in Troo Clean Environmental, LLC or
its assets, proprietary rights or intellectual property.

In further consideration of said payment of $550,000.00, said Shane Martin Barnett does
hereby agree to not use or disclose any confidential or proprietary information regarding Troo
Clean Environmental, LLC or its assets to any person. Further, from and after the date hereof

Shane Martin Barnett does hereby (a) agree to cease using the name “Troo Clean” or “Troo

 
Case 5:20-cv-00211-SLP Document 49-1 Filed 07/02/21 Page 2 of 3

Clean Environmental” or any confusingly similar variations thereof, and (b) agree to dissolve or
file a name change amendment with the Oklahoma Secretary of State to formally change the
name of Troo Clean Mid-Con LLC. The obligations set forth in this paragraph shall survive this
release.

In further consideration of this Release, Owen David, Orin David, Roy Malone, and
Tyler David, as Members of Troo Clean Environmental, LLC, do hereby consent to the said
transfer by Shane Martin Barnett of his Membership Interest in Troo Clean Environmental, LLC.
Said Owen David, Orin David, Roy Malone, and Tyler David, as Members of Troo Clean
Environmental, LLC, hereby agree Owen David shall execute this Release Agreement on behalf
of Troo Clean Environmental, LLC.

In further consideration of this Release Agreement, Troo Clean Environmental, LLC, an
Ohio Limited Liability Company, and Owen David, Orin David, Roy Malone, and Tyler David,
as Members of Troo Clean Environmental, LLC, hereby release Shane Martin Barnett from any
and all responsibilities and obligations as a Member of Troo Clean Environmental, LLC, and
release Shane Martin Barnett from any and all claims, including but not limited to claims for
damages, known or unknown.

Said Shane Martin Barnett says Troo Clean Environmental, LLC, and Owen David, Orin
David, Roy Malone, and Tyler David, Individuals and Members of Troo Clean Environmental,
LLC has/have paid to him, with the making of this agreement, the sum of $550,000.00, and
receipt of said sum is hereby acknowledged. NE

e ‘ty
& . “ly,
SQ Ti?

é. ey

~ wr av —
Dated this /é day of October, 2019. & oe Not wee.

17010726
Troo Clean Environmental, LLC ASP

Eo Shane Martin Barnett “on; ae 1 Kw
(QS AS +o nett
By-Owen David Vudir thee

Individuals and Members of Troo Clean Environmental, LLC

COL

Expires =

Nov. 21, 2021.5 SS

2 PUBS S
ae fepaaas® ANS

 
Case 5:20-cv-00211-SLP Document 49-1 Filed 07/02/21 Page 3 of 3

Owen Dayi

 

Orin David

(Fr MNVolana

Roy Mallon’ —

SSnl[e

Tyler David

 

 
